Citation Nr: 0003274	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of a Staphylococcus 
infection with vein and artery damage secondary to the use of 
intravenous antibiotics following bypass surgery performed by 
VA on January 8, 1991.

2.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) for urinary tract difficulties 
secondary to Foley catheterization while hospitalized by VA 
from January 3, 1991, to February 15, 1991.

3.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of a perforated 
bladder secondary to transurethral resection of the prostate 
performed by VA on October 21, 1993.

4.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) for impotency secondary to 
transurethral resection of the prostate performed by VA on 
October 21, 1993.

5.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) for post-traumatic stress 
disorder (PTSD) as a result of surgeries at VA on January 8, 
1991, and on October 21, 1993.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran had verified active military service from June 
1944 to June 1946 and from October 1950 to October 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 1996 decision by the RO which denied the 
veteran's claims for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a Staphylococcus 
infection with vein and artery damage secondary to the use of 
intravenous antibiotics following bypass surgery performed by 
VA on January 8, 1991, as well as urinary tract difficulties 
secondary to Foley catheterization while hospitalized at VA 
from January 3, 1991, to February 15, 1991.  This matter also 
comes to the Board from the RO's May 1996 denial of the 
veteran's claims for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a perforated bladder, as 
well as impotency, secondary to transurethral resection of 
the prostate performed by VA on October 21, 1993.  In 
addition, this matter comes to the Board from the RO's May 
1996 denial of the veteran's claim for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for PTSD as a result of 
surgeries at VA on January 8, 1991, and on October 21, 1993.

The Board notes that the RO, in its May 1996 decision, 
characterized all the issues on appeal, except for the claim 
for urinary tract difficulties, as claims for service 
connection.  However, the Board finds that, given the 
available record, including the veteran's October 1995 claim, 
and testimony at personal hearings, as well as the manner of 
subsequent development by the RO as reflected in a November 
1997 supplemental statement of the case, the issues on appeal 
are all best characterized as claims for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.

(The claims for benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a perforated bladder and 
impotency secondary to transurethral resection of the 
prostate performed by VA on October 21, 1993, as well as for 
PTSD as a result of surgeries at VA on January 8, 1991, and 
on October 21, 1993, will be addressed in the remand that 
follows this decision.)


FINDINGS OF FACT

1.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
disability as a result of the Staphylococcus infection he 
acquired following his bypass surgery at VA on January 8, 
1991.

2.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
disability as a result of the Foley catheterization he 
underwent while hospitalized at VA from January 3, 1991, to 
February 15, 1991.


CONCLUSION OF LAW

The veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
residuals of a Staphylococcus infection following bypass 
surgery performed by VA on January 8, 1991, or urinary tract 
difficulties secondary to Foley catheterization while 
hospitalized at VA from January 3, 1991, to February 15, 
1991, is not well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that, following the 
veteran's January 8, 1991, triple bypass surgery he developed 
a Staphylococcus infection due to unsanitary conditions in 
the VA hospital that required intravenous antibiotic 
treatment for three weeks which in turn caused both damage to 
the veins and arteries in his arms and caused his triple 
bypass to fail.  In addition, he asserts that the Foley 
catheterization he underwent while hospitalized at VA from 
January 3, 1991, to February 15, 1991, caused permanent 
urinary tract difficulties manifested by periodic blood in 
his urine.  It is also requested that the veteran be afforded 
the benefit of the doubt.

The Facts

VA hospitalization records showing the veteran's pre- and 
post-operative care surrounding a January 8, 1991, triple 
bypass surgery were obtained by the RO.  A February 14, 1991, 
medical record shows that the veteran had a history of angina 
dating to 1981 with a previous cardiac catheterization 
demonstrating two-vessel coronary artery disease.  It was 
also reported that the veteran did not have a history of 
myocardial infarction, that his angina had been stable until 
approximately two years earlier, and that he had increased 
problems with less exertion since that time.  The veteran had 
chest pain on climbing stairs, walking on inclines, and with 
heavy lifting.  

Upon admission to the VA hospital, the veteran complained of 
problems with nocturia for approximately the previous two to 
three years.  He also reported trouble emptying his bladder 
completely.  However, he denied dysuria or drainage.  A 
January 7, 1991, preoperative urological consultation found 
that the veteran had a large prostate with phimosis.  The 
recommendation was to preoperatively place a Foley catheter.  
Postoperatively, it was recommended that the veteran be given 
an intravenous push (IVP) with retropubic prostatectomy and 
circumcision after he recovered from the coronary artery 
bypass.

While hospitalized, the veteran underwent elective coronary 
bypass grafting.  Specifically, on January 8, 1991, the 
veteran underwent triple coronary artery bypass grafting.  It 
was opined that the veteran tolerated the procedure well, was 
stabilized intra-operatively, and was subsequently 
transferred to the surgical intensive care unit.  Post-
operatively, the veteran was kept in the surgical intensive 
care unit after the fourth post-operative day because blood 
gases showed relatively low PO2 levels with reasonably good 
O2 saturation levels.  On the sixth post-operative day the 
veteran developed a fever and some erythema at the sternal 
incisions.  Cultures disclosed a Staphylococcus  infection.  
In addition, the veteran began to demonstrate some 
postoperative delirium possibly secondary to Ditropan, but 
possibly due to other central nervous system depressant 
withdrawal.  The delirium was managed with anxiolytics.  The 
foregoing was successful and the veteran's delirium markedly 
improved.  However, the veteran's sternal erythema persisted 
and he was treated with intravenous Vancomycin and Gentamycin 
over several days; his temperature slowly declined.  It was 
reported that the veteran's white count reached a peak 
maximum of 11,000 on January 17, 1991, and remained primarily 
between 4,000 to 7,000 during the course of his stay.  In 
addition, the veteran's confusion had totally cleared by 
January 21, 1991.  On January 28, 1991, the veteran was 
transferred to the ward.  The remainder of the postoperative 
course was considered essentially uneventful.  The erythema 
totally resolved and he continued to be afebrile without 
drainage from the incision.  It was also noted that the 
veteran underwent 22 days of Gentamycin and 21 days of 
Vancomycin treatment.  Upon discharge, he was placed on 
Septra DS for four weeks.

It was reported that, during the course of his 
hospitalization, a number of attempts were made to remove the 
Foley catheter.  However, the veteran was found to have 
obstructive uropathy and it had to be replaced.  The 
urologist recommended that the Foley catheter be left in 
place until the veteran had an opportunity to have an open 
prostatectomy.  The veteran requested that this be done at 
his local VA medical center (VAMC) at Beckley.  Because he 
was ambulating on the ward without assistance and taking oral 
nutrition without difficulty, the veteran was transferred 
back to the Beckley VAMC for further postoperative, as well 
as follow-up care, for obstructive uropathy, erythema of the 
sternal incision, and sternal instability. 

VA hospitalization records also show that the Foley catheter 
periodically became blocked, required periodic changing, and 
the veteran experienced pain when voiding through the Foley 
catheter.  See treatment records dated in January 8, 1991, 
January 12, 1991, February 5, 1991, February 7, 1991, and 
February 14, 1991.  Blood was also seen in his urine on 
occasion.  See treatment record dated in January 8, 1991,

Subsequently prepared VA treatment records, dated from 
February 1991 to March 1996, are also part of the record.  
However, these records, which show treatment for various 
complaints and conditions, do not show chronic residuals of 
the post-operative Staphylococcus infection or Foley 
catheterization in 1991.  The veteran was hospitalized in 
September 1995 for what was believed to be an upper 
respiratory tract infection and the diagnoses included a 
urinary tract infection.  He was also hospitalized from 
February to March 1996 with a history of hesitancy and 
dribbling of urine.  He was admitted due to acute retention 
of urine, a Foley catheter revealed blood in the urine, and 
an excretory urogram was performed, but the veteran declined 
to have any additional procedures performed, and the Foley 
catheter was removed.  The veteran's voiding was normal after 
the removal of the catheter, and the diagnoses were enlarged 
prostrate, hematuria with retention of urine, and 
arteriosclerotic heart disease.

The veteran testified at a personal hearing at the RO in 
February 1997.  He testified that, following his bypass in 
January 1991, he took an abnormally long time to come around 
because he had been given too much medication.  He also 
testified that he subsequently developed a high fever because 
of a Staphylococcus infection that was resistant to 
medication.  However, after three weeks of intravenous 
antibiotic treatment which caused the collapse of certain 
veins, the infection cleared up. 

At April 1997 VA examinations, it was reported that the 
veteran had a history of coronary artery disease and was 
status post coronary artery bypass graft in January 1991, 
which bypass was complicated by staphylococcus sepsis.  On 
examination, the veteran was well developed, well nourished, 
alert, oriented, coherent, ambulatory, and in no distress.  A 
non-tender sternotomy scar was noted.  While there was 
clubbing of the fingertips, there was no cyanosis, deformity, 
or edema.  He had competency of venous flow.  Neurological 
examination disclosed free movement of all extremities, good 
coordination, and intact reflexes and sensation.  Skin 
appearance was normal and warm to touch without active skin 
lesions.  In addition, the examiner reported that the veteran 
did not experience frequent urination, pyuria, pain, or 
tenesmus.  Urinalysis was unremarkable.  The examiners opined 
that the examination revealed a normal male.  The diagnoses 
included coronary artery disease, status post coronary artery 
bypass graft, and no remarkable evidence of peripheral 
vascular insufficiency. 

Thereafter, at a September 1997 VA arteries and veins 
examination, the veteran reported that his history included 
coronary artery disease, a coronary artery bypass graft 
complicated by Staphylococcus sepsis, and damage to veins and 
arteries of both arms due to massive doses of antibiotics.  
On examination, he was well developed, well nourished, obese, 
alert, oriented, coherent, ambulatory, and in no distress.  A 
symmetrical and non-tender sternotomy scar was noted.  He had 
good peripheral vessel condition.  No ulcers were noted.  He 
had competency of venous flow.  The extremities had no 
deformity or edema.  Moreover, while the fingertips had 
clubbing, there was no cyanosis.  He had free movement of all 
extremities with good coordination, and reflexes and 
sensation were intact.  His skin had no lesions and was warm 
to touch, as well as dry.  Urinalysis showed "23 squamous 
epithelial cells/HPF;" but was otherwise normal.  The 
examiner opined that the examination revealed a normal male, 
except for deformity of the foreskin.  The examiner also 
opined that "[n]o vascular damage [was] noted on both arms 
from previous history of massive IV antibiotics for 
Staphylococcus infection in 1991, as a complication from 
CABG[, and] . . . no evidence of peripheral vascular 
insufficiency . . ."

At a September 1997 VA genitourinary examination, it was 
reported that a review of the record revealed that the 
veteran underwent a transurethral resection of the prostate 
(TURP) in 1993.  The operation was terminated because of 
bleeding and prolonged resection time, and six days after the 
operation the veteran developed "clot retention" that 
required a second operation to control the bleeding.  
Subsequently, the veteran complained of a slow urination 
stream and hesitancy.  Thereafter, in approximately May 1996, 
the veteran underwent a second TURP.  The veteran reported 
that, since the May 1996 procedure, he had voided well and 
did not have a voiding dysfunction.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in June 1999.  As to his bypass 
surgery, the veteran reported that he was hospitalized, from 
January 5 to February 16, 1991, for a triple bypass surgery.  
He testified that, when initially admitted for the bypass 
surgery, he was told that he would only be in the hospital 
for one week - not the three weeks he had to spend.  He also 
reported that, following his surgery, he developed a 
Staphylococcus infection and the intravenous antibiotics he 
was given for three weeks caused the veins in both arms to 
collapse.  The veteran opined that the post-operative 
Staphylococcus infection caused the bypass to fail.  He 
testified that he did not currently have any problems with 
the veins in his arms and his Staphylococcus infection had 
not reappeared.  Moreover, he testified that, upon being 
discharged from the hospital, he had to go home on a 
catheter, the catheter became infected, and after two weeks 
he had VA remove it.

Analysis

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the veteran meets this burden does VA have 
the duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the veteran does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertions are 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that that 
provision has been amended since 1995, when the veteran filed 
his claim.  However, the amendments were made applicable only 
to claims filed on or after October 1, 1997.  See, e.g., 
Jones v. West, 12 Vet. App. 460, 463 (1999).  Claims filed 
prior to October 1, 1997, are to be adjudicated under the law 
as it existed previously.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).  The version of section 1151 in effect when the 
veteran filed his claim provided, in pertinent part:

	[w]here any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of this title, awarded under any 
of the laws administered by the Secretary, or 
as the result of having submitted to an 
examination under any such law, and not the 
result of such veteran's own willful 
misconduct, and such injury or aggravation 
results in additional disability to or the 
death of such veteran, . . . [§ 1151 
benefits] . . . shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. § 3.358 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the requirements for a well-
grounded claim under the former version of section 1151 
parallel those that apply to claims of service connection.  
See Jones, 12 Vet. App. at 464.  Specifically, the veteran 
must submit:  (1) medical evidence of a current disability; 
(2) medical evidence or, in certain circumstances, lay 
evidence of incurrence of aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jimison v. West, 
13 Vet. App. 75 (1999); Jones, 12 Vet. App. at 464.

The Court has also suggested, without deciding, that a 
continuity-of-symptomatology analysis might apply in this 
context.  In that regard, the Court has indicated that a 
claim under the former version of section 1151 might also be 
well grounded if the file contains:  (1) evidence that a 
condition was "noted" during the veteran's hospitalization 
or treatment; (2) evidence showing continuity of 
symptomatology following such hospitalization or treatment; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and post-
hospitalization/treatment symptomatology.  See Jones, 12 
 Vet. App. at 464.

What is significant about the evidence described above is, 
paradoxically, what it does not show.  None of the records on 
appeal includes a medical opinion that tends to show that the 
veteran currently suffers from a disability that is a 
residual of the Staphylococcus infection sustained by him 
following bypass surgery performed by VA on January 8, 1991, 
such as vascular damage caused by intravenous antibiotic 
treatment.  Similarly, none of the records on appeal includes 
a medical opinion which tends to show that the veteran 
currently suffers from a disability that is a residual of the 
Foley catheterization he underwent while hospitalized at VA 
from January 3, 1991, to February 15, 1991.

Specifically, the record shows that the veteran sustained a 
post-operative Staphylococcus infection that required a long 
period of intravenous medication.  However, the 
hospitalization records also show that the Staphylococcus 
infection resolved before discharge.  Moreover, an April 1997 
VA examiner opined that "[n]o vascular damage [was] noted on 
both arms from previous history of massive IV antibiotics for 
Staphylococcus infection in 1991, . . .  [and there 
was] . . . no evidence of peripheral vascular insufficiency. 
. ."  In addition, the veteran testified that the 
Staphylococcus infection had never recurred.

Similarly, the records show that the veteran, pre- and post-
operatively, required a Foley catheter.  However, the 
admitting records showed that he had a large prostate with 
phimosis and reported a pre-hospitalization history of both 
nocturia and trouble emptying his bladder.  In addition, it 
was implied that the veteran's persistent urinary tract 
difficulties, that required the Foley catheter during and 
after the hospitalization, were a result of a large prostate 
with phimosis as noted on admission, not the Foley 
catheterization.  In addition, it was reported that the 
veteran required resection of the prostate.  Moreover, a 
September 1997 examiner indicated that the veteran had not 
experienced a voiding dysfunction since a May 1996 
transurethral resection of the prostate.

In reaching its conclusions in this case, the Board has not 
overlooked the veteran's testimony.  However, while a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his own opinion as 
to medical diagnosis or etiology, questions integral to the 
underlying claims, is not helpful.  See Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991); Bostain v. West, 
11 Vet. App. 124 (1998) (someone qualified by knowledge, 
training, expertise, skill, or education must provide 
evidence regarding medical knowledge); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Accordingly, the veteran's lay 
assertions regarding diagnosis and etiology do not constitute 
competent evidence sufficient to make his claims well 
grounded.

Absent a presentation of well-grounded claims, the Board does 
not have jurisdiction to act.  Boeck v. Brown, 6 Vet. App. 14 
(1993).  Therefore, the veteran's claims must be denied. 


ORDER

A claim of entitlement to benefits under 38 U.S.C.A. § 1151 
for residuals of a Staphylococcus infection with vein and 
artery damage due to the use of intravenous antibiotics 
following bypass surgery performed by VA on January 8, 1991, 
is denied.  

A claim of entitlement to benefits under 38 C.F.R. § 1151 for 
urinary tract difficulties secondary to Foley catheterization 
while hospitalized at VA from January 3, 1991, to February 
15, 1991, is denied.


REMAND

Next, the Board turns to the claims for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of a 
perforated bladder, impotency, and PTSD, claimed to arise, at 
least in part, out of transurethral resection of the prostate 
performed by VA on October 21, 1993.  

In this regard, the Board notes that the RO obtained an 
October 21, 1993, incident report from the Beckley VAMC 
concerning transurethral resection of the prostate.  
Moreover, the record shows that the RO attempted to obtain 
additional treatment records on file with the Beckley VAMC 
for the veteran's October 1993 hospitalization.  See May 1997 
deferred rating decision.  However, it does not appear that 
the RO ever obtained for review any of the other pre- and 
post-operative hospitalization records for the veteran's 
October 1993 surgery.  Moreover, one of the September 1997 VA 
examiners reported that the veteran, in May 1996, underwent a 
second transurethral resection of the prostate at a medical 
facility in North Carolina.  Similarly, it does not appear 
that the RO ever obtained for review any of these 
hospitalization records.  Because VA adjudicators are deemed 
to have constructive notice of such records, see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and VAOPGCPREC 12-95 
(1995), these issues must be remanded for the RO to make an 
effort to obtain copies of the missing records so that they 
can be given full consideration in the adjudicatory process.  
38 C.F.R. § 19.9 (1999).

In addition, as to the veteran's claim for benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for PTSD, the Board 
notes that, at the veteran's February 1997 personal hearing, 
the veteran and his representative testified that they wished 
to pursue a claim for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a psychiatric disorder 
other than PTSD as a result of surgeries at VA on January 8, 
1991, and on October 21, 1993.  Accordingly, on remand, 
clarification of whether the veteran wishes to withdraw his 
§ 1151 claim for PTSD and file a new claim based on another 
psychiatric disorder must be sought.  38 C.F.R. § 19.9 
(1999).  If the veteran no longer wishes to pursue a claim 
based on PTSD, a written withdrawal signed by the veteran 
must be obtained and associated with the record.  38 C.F.R. 
§ 20.204(b) (1999) (a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision).  

For the reasons stated, the foregoing issues are REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran in 
order to clarify whether he wishes to 
withdraw his claim for § 1151 benefits 
based on PTSD and file a new claim for 
§ 1151 benefits based on a psychiatric 
disorder other than PTSD.  If the veteran 
no longer wishes to pursue a claim for 
§ 1151 benefits based on PTSD, a written 
withdrawal signed by the veteran must be 
obtained and associated with the record.  

2.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should, with the 
veteran's assistance, seek any additional 
relevant treatment records, namely all 
records at the Beckley VAMC for October 
1993 as well as treatment records on file 
with the North Carolina VA medical 
facility where the veteran reportedly 
underwent a second surgery in May 1996.

3.  After completing the actions outlined 
above, the RO should take adjudicatory 
action on the veteran's claims, to 
include a determination on the question 
of whether the claims are well grounded.  
If the RO concludes that any of the 
claims are well grounded, the RO should 
undertake any additional development to 
fulfill the duty to assist, including 
obtaining a medical opinion, if deemed 
necessary.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

